             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                           1:16 CR 10

UNITED STATES OF AMERICA,                   )
                                            )
v.                                          )                  ORDER
                                            )
KIMBERLY MICHELLE BISHOP,                   )
                                            )
                  Defendant.                )
                                            )
___________________________________         )

      This matter is before the Court on the Motion for Order to Amend Writ

of Execution (Doc. 70) filed by the United States.

      The motion requests an Order amending the Writ of Execution entered

on March 21, 2018 (Doc. 66) to identify the Defendant as Kimberly Michelle

Bishop, also known as Kimberley Michelle Bishop.

      For the reasons stated, the Motion for Order to Amend Writ of Execution

(Doc. 70) is GRANTED, and the Writ of Execution (Doc. 66) is hereby

AMENDED to identify the Defendant as Kimberly Michelle Bishop, also

known as Kimberley Michelle Bishop.

                                    Signed: December 9, 2019
